1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9
                    CENTRAL DISTRICT OF CALIFORNIA
10
   AMARIN PHARMA, INC. AND                Case No.: CV 18-9239-DMG (MRWx)
11 AMARIN PHARMACEUTICALS
12 IRELAND, LTD.                          ORDER RE DISMISSAL OF
                                          ACTION [45]
13          Plaintiff,
14     v.
15 OMAX HEALTH INC.
16          Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

                                      1
1        The Court, having considered the parties’ stipulation and good cause
2 appearing, it is ORDERED that, pursuant to the parties’ Settlement Agreement
3 and Federal Rule of Civil Procedure 41, this action, including all claims by all
4 parties, is hereby dismissed with prejudice. Each party will bear its own costs and
5 fees. Pursuant to the Consent Order [Doc. #44] entered on May 10, 2019, the
6 Court will retain jurisdiction for four years from May 7, 2019 to enforce the
7 Consent Order and resolve disputes concerning compliance with the parties’
8 Settlement Agreement.
9 IT IS SO ORDERED.
10
11 DATED: May 22, 2019                    ________________________________
12                                         DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
